Opinion by
Mr. Justice McCollum,
The negligence of the city in the construction and maintenance of the sidewalk in question is obvious and undisputed, and it is established by the verdict of the jury that this negligence was the sole cause of the injury complained of. The city appears to have conceded its own negligence in the premises and to have based its defence on the alleged contributory negligence of the plaintiff. The questions raised by this defence and all the evidence relating to it were carefully presented to the jury for their consideration, with the repeated instruction that if there was any negligence on the part of the plaintiff which contributed in the slightest degree to the accident, he could not maintain the suit. The city has no cause to complain of the instructions on this branch of the case, as it is clear that the court would not have been justified in ruling that there was contributory negligence which precluded a recovery. The evidence tending to show the plaintiff’s knowledge of the condition of the sidewalk, his manner of passing over it on the night of the accident, and his acquaintance with other streets and sidewalks in the neighborhood of it, were for the jury. From this evidence they found that his case was clear of contributory negligence. It cannot be justly said of the evidence that the weight of it is against the verdict or that it warrants a legal conclusion destructive of the plaintiff’s claim.
The sidewalk, from the time of its construction until and *222subsequent to the occurrence in question, was unsafe, and it exposed to casualities, like the one under consideration, all persons having occasion to pass over it at night. The municipal authorities were cognizant of its condition and the risks involved in traveling upon it, but they declined when requested, to incur the expenditure required to render it reasonably safe for public use. It is difficult to imagine a more flagrant disregard of official duty than was shown in this case by the representatives of the city who were charged with the supervision and care of its streets. There is some evidence which indicates that they supposed the sidewalk at the east end of it was in the township of Spring Garden, but as the evidence is clear and uncontradicted that it was constructed by, and within the limits of, the city there was no warrant for their supposition. It being established by a verdict supported by competent and sufficient testimony that the sidewalk at the point where the accident occurred was defective and dangerous, that it was known to the municipal authorities to be so, and that their negligence in the construction and maintenance of it was the proximate cause of the plaintiff’s injury, a particular specification of its defects seems to be unnecessary.
The city’s contention based on the second specification of error is without merit because it was not shown by either party that there was any change in the condition of the sidewalk from the time of its construction until sometime after the accident, except such as was made by the board bridge at the east end of it, or was the natural sequence of the manner of constructing it. The testimony of the plaintiff explanatory of his fall is consistent with the testimony descriptive oi ¿he condition of the sidewalk anterior to it, and the question whether the city had notice of the latter before the occurrence of the former was for the jury upon all the evidence in the case pertinent to it.
The city complains of the admission of the mortality tables and of the instructions in regard to them. In admitting this evidence the learned court below followed and was governed by the decisions of this court in Steinbrunner v. Railway Co., 146 Pa. 504; McCue v. Knoxville Boro., 146 Pa. 580, and Kraut v. Railway Co., 160 Pa. 329; and in commenting upon it, fairly conformed to the suggestion made in the case first cited. This complaint therefore furnishes no ground for reversing the judgment.
*223The contention based on the excerpts from the charge embraced in the third and fourth specifications of error has no substantial merit in it. These excerpts considered in connection with the charge as a whole and in the light of the testimony in the case cannot be fairly characterized as misleading or prejudicial to the rights of the city.
The specifications of error are overruled and the judgment is affirmed.